                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION

                                            _
                                                 )
 SECURITIES AND EXCHANGE                         )
 COMMISSION,                                     )
                                                 )
                   Plaintiff,                    )
                                                 )
        vs.                                      )
                                                 )               No. 3:12-CV-519
 REX VENTURE GROUP, LLC                          )
 d/b/a ZEEKREWARDS.COM, and PAUL                 )
 BURKS,                                          )
                                                 )
                 Defendants,                     )
                                                 )
                                                 )


                                                ORDER

       THIS MATTER is before the Court upon the request of the Arizona Unclaimed Property

Section for an order instructing it to pay to the Receiver the specific cashier’s checks and money

orders for the Receiver’s Claim Number 500308238.

       The Court finds that its August 17, 2012 Order already requires that the Arizona

Unclaimed Property Section pay all funds in its possession, custody or control from uncashed

cashier’s checks and money orders made payable to Rex Venture Group, LLC or any close

variation thereof, to the Receiver. The Court further finds that the properties included in the

Receiver’s Claim Number 500308238 are Receivership Property and should be paid to the

Receiver. Nevertheless, in the interest of facilitating a prompt payment of the Receiver’s Claim,

the Court will agree to issue another order specific to these properties.

       IT IS, THEREFORE, ORDERED that the Court hereby orders the Arizona Unclaimed

Property Section to pay all funds in its possession, custody or control from uncashed cashier’s
checks and money orders made payable to Rex Venture Group, LLC or any close variation

thereof, to the Receiver, including, but not limited to those associated with Claim Number

500308238 as identified below:

      Property ID 7496683, Check No. 0008987417, Cashier’s check, Bank of America –
       Arizona, payable to Rex Venture Group LLC in the amount of $525.00.
      Property ID 7496684, Check No. 0009476451, Cashier’s check, Bank of America –
       Arizona, payable to Rex Venture Group LLC in the amount of $2,000.00.
      Property ID 7496685, Check No. 0009540753, Cashier’s check, Bank of America –
       Arizona, payable to Rex Venture Group LLC in the amount of $2,000.00.
      Property ID 7496686, Check No. 0009576615, Cashier’s check, Bank of America –
       Arizona, payable to Rex Venture Group LLC in the amount of $500.00.
      Property ID 7592562, Check No. 201230, Cashier’s check, Arizona Federal Credit
       Union, payable to Rex Venture Group LLC Account in the amount of $1,950.00.
      Property ID 7592563, Check No. 560843, Cashier’s check, Arizona Federal Credit
       Union, payable to Rex Venture Group LLC (DW) in the amount of $9,950.00.
      Property ID 7825468, Check No. 732500175, Cashier’s check, Wells Fargo Bank NA,
       payable to Rex Venture Group LLC in the amount of $100.00.
      Property ID 7827959, Check No. 615810490, Money order, Wells Fargo Bank NA,
       payable to Rex Venture Group in the amount of $1,000.00.
      Property ID 8461334, Check No. 632410185, Cashier’s check, Wells Fargo Bank NA,
       payable to Rex Venture Group LLC in the amount of $500.00.
      Property ID 8461335, Check No. 632410186, Cashier’s check, Wells Fargo Bank NA,
       payable to Rex Venture Group LLC in the amount of $120.00.
      Property ID 8474658, Check No. 22940623, Money order, Wells Fargo Bank NA,
       payable to Rex Ventures LLC in the amount of $50.00.
      Property ID 8474659, Check No. 22940693, Money order, Wells Fargo Bank NA,
       payable to Rex Venture Group LLC in the amount of $100.00.
      Property ID 8474660, Check No. 22940694, Money order, Wells Fargo Bank NA,
       payable to Rex Venture Group LLC in the amount of $100.00.
      Property ID 8474661, Check No. 22940695, Money order, Wells Fargo Bank NA,
       payable to Rex Venture Group LLC in the amount of $50.00.
      Property ID 8550642, Check No. 9574573, Cashier’s check, Bank of America – Arizona,
       payable to Rex Venture Group in the amount of $50.00.
      Property ID 8550643, Check No. 9080769, Cashier’s check, Bank of America – Arizona,
       payable to Rex Venture Group LLC in the amount of $1,000.00.
      Property ID 8550644, Check No. 9283671, Cashier’s check, Bank of America – Arizona,
       payable to Rex Venture Group LLC in the amount of $500.00.
      Property ID 8550645, Check No. 9352855, Cashier’s check, Bank of America – Arizona,
       payable to Rex Venture Group LLC in the amount of $500.00.
      Property ID 8550646, Check No. 9355323, Cashier’s check, Bank of America – Arizona,
       payable to Rex Venture Group LLC in the amount of $90.00.
   Property ID 8550647, Check No. 9472199, Cashier’s check, Bank of America – Arizona,
    payable to Rex Venture Group LLC in the amount of $1,000.00.
   Property ID 8550648, Check No. 9637102, Cashier’s check, Bank of America – Arizona,
    payable to Rex Venture Group LLC in the amount of $5,000.00.
   Property ID 8550649, Check No. 9661161, Cashier’s check, Bank of America – Arizona,
    payable to Rex Venture Group LLC in the amount of $1,000.00.
   Property ID 8550650, Check No. 9628618, Cashier’s check, Bank of America – Arizona,
    payable to Rex Venture Group LLC Account in the amount of $350.00.
   Property ID 8550651, Check No. 9668533, Cashier’s check, Bank of America – Arizona,
    payable to Rex Ventures Group LLC in the amount of $800.00.
   Property ID 8878738, Check No. 3200017668, Cashier’s check, Desert Financial Federal
    Credit Union, payable to Rex Venture Group in the amount of $1,000.00.
   Property ID 9810182, Check No. 364093, Cashier’s check, Zions First National Bank,
    payable to Rex Venture Group LLC in the amount of $200.00.
   Property ID 9810183, Check No. 364094, Cashier’s check, Zions First National Bank,
    payable to Rex Venture Group LLC in the amount of $500.00.
   Property ID 9810196, Check No. 395551, Cashier’s check, Zions First National Bank,
    payable to Rex Venture Group in the amount of $2,000.00.
   Property ID 9810283, Check No. 431440, Cashier’s check, Zions First National Bank,
    payable to Rex Venture Group LLC in the amount of $99.00.




                                Signed: December 23, 2019
